UNITED STATES  SECURITIESAND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13A-16 OR 15D-16  UNDER THE SECURITIES EXCHANGE ACT OF 1934 June02, 2014 Barclays PLC and  Barclays Bank PLC (Names of Registrants) 1 Churchill Place  London E14 5HP England (Address of Principal Executive Offices)  Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.  Form 20-F x Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):  This Report is a joint Report on Form 6-K filed by Barclays PLC and Barclays Bank PLC. All of the issued ordinary share capital of Barclays Bank PLC is owned by Barclays PLC.  This Report comprises:  Information given to The London Stock Exchange and furnished pursuant to General Instruction B to the General Instructions to Form 6-K.  EXHIBIT INDEX Exhibit No. 1 Total Voting Rightsdated 01 May 2014 Exhibit No. 2 Publication of Supplementary Prospectus dated 02 May 2014 Exhibit No. 3 Director/PDMR Shareholdingdated 13 May 2014 Exhibit No.4 Publication of Base Prospectus Supplement No.2 dated 15 May 2014 Exhibit No. 5 Offer to Exchange Securities dated 15 May 2014 Exhibit No. 6 Director/PDMR Shareholdingdated 16 May 2014 Exhibit No.7 Barclays PLC Scrip Dividend Reference Share Price dated 21 May 2014 Exhibit No.8 Publication of Prospectus dated 27 May 2014 Exhibit No.9 Tushar Morzaria to Speak at NY investor conference dated 27 may 2014 Exhibit No. 10 Publication of Prospectus dated28 May 2014 Exhibit No. 11
